Citation Nr: 0740801	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (initial rating) for post-
traumatic stress disorder (PTSD), currently rated 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from May 1969 until August 
1972.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in North 
Little Rock, Arkansas.  In September 2006, the veteran 
testified before the Board.  During the hearing, it was noted 
that the record would be held open for the veteran to gather 
and submit additional medical evidence.  Additional evidence 
was submitted along with a signed waiver of initial RO 
consideration of such evidence.  The Board accepts the 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2006).  
 

FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD is 
shown to be manifested by nightmares, flashbacks, anxiety, 
irritability, anger, and hypervigilance.  His psychiatric 
disorders (including his service-connected PTSD) have been 
described as rendering it difficult, if not impossible, for 
the veteran to work.  His social interactions are also fairly 
limited.  


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for PTSD 
have been met, except for the temporary total convalescence 
rating in effect from June 27, 2005 through August 31, 2005.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his PTSD.  In this regard, because the June 2005 rating 
decision granted the veteran's claim of entitlement to 
service connection, such claim is now substantiated.  His 
filing of a notice of disagreement as to the June 2005 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  See Dingess/Hartman, 19 Vet. App. at 
490-91.  This has been accomplished here, as will be 
discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the PTSD disability 
at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

There has been no prejudice to the appellant in the essential 
fairness of the adjudication.  The appellant has been 
apprised of the need for any evidence in his possession, and 
he has not identified any additional evidence that might be 
useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim, to include testimony at a Travel Board hearing.  
The Board has carefully reviewed his statements and testimony 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

The Board notes that several documents in the claims folder 
and reflect that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  An SSA inquiry 
sheet reveals that the veteran has been in receipt of SSA 
benefits since February 1996.  The Board observes that the 
record does not contain a copy of the determination granting 
such benefits or the clinical records considered in reaching 
the determination.  The veteran testified that the basis for 
the SSA disability award included his heart condition, back 
problems, knee problems, and mental health problems.  
However, the record reflects that the veteran was first 
diagnosed with PTSD in February 2005 and he was awarded 
service connection for PTSD effective on February 11, 2005.  
Meanwhile, the SSA disability benefits were apparently 
awarded in 1996 or 1997, according to the veteran's September 
2006 testimony before the Board.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the 
veteran timely appealed the ratings initially assigned for 
PTSD.  Thus, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
his PTSD may have been more severe than at other times during 
the course of the appeal.  Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

A veteran's Global Assessment of Functioning (GAF) scale 
scores reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed.) (DSM-IV).  A GAF score is highly probative as it 
relates directly to a veteran's level of impairment of social 
and industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).

The June 2005 rating decision granted service connection for 
PTSD with an evaluation of 50 percent, effective February 11, 
2005.  After a total temporary rating (100 percent) was 
assigned, in a September 2005 rating decision, from June 27, 
2005 under the provisions of 38 C.F.R. § 4.30 because of 
hospitalization due to his service-connected disability, the 
veteran's 50 percent rating for PTSD was resumed, effective 
September 1, 2005.  As such, the rating period during the 
total temporary evaluation is not for consideration.   

The veteran is assigned a 50 percent evaluation for his 
service-connected PTSD pursuant to DC 9411.  Under that 
diagnostic code section, a 50 percent evaluation is warranted 
where the evidence demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

In order to achieve the next-higher 70 percent rating under 
DC 9411, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name. 38 C.F.R. § 4.130, DC 9411.

The symptoms listed are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating for PTSD.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

VA outpatient treatment records from February 2005 reflect 
complaints of anger, sleep problems, nightmares and 
flashbacks.  It was noted that the veteran managed his PTSD 
symptoms of anger and depression.  The diagnoses were PTSD 
and schizoaffective disorder with a GAF score of 49.  An 
April 2005 statement by a VA staff psychiatrist noted the 
veteran's symptoms of anger, sleep problems, nightmares and 
flashbacks.  It was noted that the veteran also exhibited 
symptoms including hypervigilance, exaggerated startle 
response, diminished interest in significant activities, 
feelings of detachment, and a restricted range of affect.  
The VA psychiatrist attributed the voices the veteran heard 
to another mental disorder and not to his service-connected 
PTSD.  The psychiatrist further stated that because of the 
veteran's disorders (PTSD and either schizoaffective disorder 
or schizophrenia) it is "very difficult, if not impossible" 
for the veteran to work in a regular job.

On VA examination in May 2005, the veteran reported having 
nightmares, trouble controlling his temper, and intrusive 
thoughts.  Upon mental status examination, the veteran was 
casually groomed and cooperative during the examination.  He 
made little eye contact and related some anxiety.  His speech 
was within normal limits regarding rate and rhythm and his 
affect was appropriate to content.  The veteran's thought 
process and associations were logical and tight.  There was 
no loosening of association or confusion.  His memory was 
grossly intact with adequate insight and judgment.  The 
veteran did not report any hallucinations or delusions.  He 
did report some suicidal ideation, but he denied any intent.  
He denied homicidal ideation.  The diagnosis was PTSD, 
chronic, with a GAF scale score of 48.

After the veteran was discharged from the PTSD inpatient 
program but before his 50 percent rating resumed, an August 
2005 VA record noted that the veteran was casually groomed 
with normal speech.  His mood showed some dysphoria and his 
affect was stable and appropriate.  He had linear thought 
processes and no suicidal or homicidal ideation.  The 
diagnoses were PTSD and schizoaffective, with a GAF score of 
59.

VA records from November 2005 showed a diagnosis of chronic 
PTSD with a GAF score of 45 by a social worker.  It was noted 
that the veteran meets with another veteran twice per week at 
a shopping center and occasionally visits the American 
Legion.  

A mental status examination conducted by a VA psychiatrist, 
in November 2005, noted that the veteran was casually groomed 
with normal speech.  His mood was "good" and his affect was 
stable and appropriate.  He had linear thought processes and 
no suicidal or homicidal ideation.  The diagnoses were PTSD 
and schizoaffective disorder, with a GAF score of 57.

A February 2006 VA therapy note indicated that the veteran 
had an anxious mood and two fights over derisive comments 
made about his granddaughter and to him.  

An April 2006 mental status examination revealed fair 
grooming and speech that was within normal limits.  He 
related well, but his mood was frustrated.  Although he 
expressed feelings of anger and frustrating, but he did not 
exhibit poor judgment or racing thoughts.  The diagnoses were 
PTSD and schizoaffective disorder, with a GAF score of 60.

VA mental status examinations and therapy notes from May 2006 
through September 2006 revealed more social interaction and 
better control of his PTSD symptoms.  Indeed, it was noted 
that the veteran had been spending time fishing with a 
friend.  It was further noted by a VA psychiatrist in June 
2006 that the veteran's PTSD and schizoaffective disorder 
were "both under fairly good control."    His GAF scores in 
May 2006 and August 2006 were 65 respectively.  A statement 
by the veteran's VA psychiatrist, dated in September 2006, 
indicated that the veteran has been seen regularly for PTSD.  
It also noted that, from a psychiatric standpoint, the 
veteran's schizoaffective disorder is the most serious.  This 
VA psychiatrist stated: "I believe that because of your 
disorders it is very difficult[], if not impossible, for you 
to work in a regular job.  Further, I do not see this 
situation improving significantly."  

Based on the foregoing, the Board concludes that the 
veteran's service-connected PTSD presents at least some of 
the symptoms necessary for a 70 percent rating under DC 9411.  
For instance, has described suicidal ideation (albeit without 
firm plan).  Also, although his GAF scale scores have ranged 
as high as 60 in recent treatment, the GAF scale scores have 
also dipped as low as 45 in November 2005.  Moreover, a 
treating VA staff psychiatrist has commented that the 
veteran's psychiatric disorders render it difficult, if not 
impossible, for the veteran to work in a regular job.  Also, 
he has reportedly continued to have at least some auditory 
hallucinations, according to November 2005 VA treatment 
records, although those hallucinations appear to be due to 
his schizoaffective disorder.  The Board also notes the 
veteran's September 2006 testimony at a Board hearing that 
his social interaction is essentially limited to spending 
several months with his son and one friend; he described 
multiple divorces and inability to be around large groups.  
He even avoided grocery shopping because of his fear of 
crowds.  The veteran also testified that he has "problems 
comprehending mediocre things . . . as far as situations."  
The Board also finds that the 70 percent rating is warranted 
since the effective date of service connection.  The GAF 
scale score in February 2005 was 49, and thus fairly 
consistent with a later GAF scale score of 45.  Also, the 
veteran's treating VA psychiatrist associated the veteran's 
mental disorders with occupational difficulties as early as 
February 2005.  The Board notes that the veteran has not 
presented symptoms of obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; spatial 
disorientation; neglect of personal appearance and hygiene.  
However, the medical records and the veteran's testimony 
reflect ongoing problems with irritability and anger, 
including anger that had affected family relationships.  The 
criteria for a 70 percent rating do not require the presence 
of all symptoms.  Rather, those symptoms are illustrative and 
the evidence should be reviewed as a whole.  

The Board also notes that the veteran has some difficulty in 
establishing effective social relationships.  For example, 
the veteran has had diminished interest in significant 
activities.  See April 2004 statement by VA psychiatrist.  
The 2005 VA examiner noted that the veteran has few social 
supports other than his family.  The Board also recognizes 
that the veteran has not worked full-time since 1995 with 
some part-work in 1996.  The Board additionally notes the GAF 
score of 49 given in a February 2005 VA record and the GAF 
score of 48 provided after VA examination in May 2005.  GAF 
scores of 41 to 50 are reflective of serious symptoms or any 
serious difficulty in social or occupational functioning on a 
hypothetical continuum of mental health and illness.  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

Given this evidence, the Board concludes that the evidence is 
at least in equipoise and that the veteran's service-
connected PTSD warrants a 70 percent rating since the 
effective date of service connection.  See 38 U.S.C.A. 
§ 5107(b).

However, the Board finds that the overall weight of the 
evidence fails to reveal social impairment of such severity 
as to allow for a finding that his disability picture is more 
analogous to the next-higher 100 percent rating under DC 
9411.  Although he has clinical diagnosis of occupational 
problems because of his mental disorders, he does not have 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives; own occupation, or own name.  
38 C.F.R. § 4.130, DC 9411.  Indeed, he has managed to 
maintain at least one friendship, visits a son regularly, and 
"co-habits" with an ex-wife.  Despite episodes of 
irritability, those episodes have generally not persisted.  
Nor does he have any of the other symptoms needed for a 100 
percent rating under DC 9411.  

In sum, the weight of the available evidence demonstrates 
that the veteran's service-connected PTSD has warranted a 70 
percent rating, but no higher, since the effective date of 
service connection (excluding the total temporary rating).  


ORDER

An initial rating of 70 percent for PTSD is granted.


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


